Citation Nr: 0020583	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-12 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or on 
account of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from January 1968 
to June 1979.  The appellant is the veteran's spouse. 

This appeal arises from an October 1996 rating action of the 
Nashville, Tennessee, regional office (RO).  In that 
decision, the RO, in pertinent part, denied the issue of 
entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or on 
account of being housebound.  

In May 1998, the Board of Veterans' Appeals (Board) remanded 
this claim to the RO for further evidentiary development.  
Following completion of the instructions set forth in the May 
1998 remand, the case has been returned for additional 
appellate review.  


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (PTSD), evaluated as 100 percent disabling. 

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.

3.  The veteran is not a a patient in a nursing home. 

4.  The PTSD does not render the veteran unable to care for 
his daily needs without the regular aid and attendance of 
another person, or render him unable to protect himself from 
the hazards and dangers incident to his daily environment.

3.  The veteran is not substantially confined to his dwelling 
or immediate premises or institutionalized on account of his 
service-connected PTSD.  



CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for the regular aid and attendance of another person or 
on account of being housebound have not been met.  
38 U.S.C.A. § 1114, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.350(b), (i), 3,351, 3.352(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board concludes that the appellant's claim for 
increased compensation based on the need for regular aid and 
attendance or on account of being housebound is well grounded 
within the meaning of the statute and judicial construction. 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 38 U.S.C.A. § 
5107(a).  VA therefore has a duty to assist the veteran in 
the development of facts pertinent to his claims.  

I n this regard, the Board notes that this case was 
previously remanded by the Board in order to obtain an 
additional comprehensive aid and attendance examination.  The 
Board is satisfied that all relevant evidence is of record 
and the statutory duty to assist the appellant has been met.

Aid and Attendance

Special monthly compensation may be paid to a veteran who is, 
by reason of service-connected disabilities, so helpless as 
to need or require the regular aid and attendance of another 
person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  

Special monthly compensation is governed by 38 C.F.R. § 
3.351, which reads in pertinent part:

 (b) Aid and attendance; need.  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria set forth in paragraph (c) of this section will be 
applied in determining whether such need exists.

(c) Aid and attendance; criteria.  The veteran, spouse, 
surviving spouse or parent will be considered in need of 
regular aid and attendance if he or she: (1) Is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) Is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
Establishes a factual need for aid and attendance under the 
criteria set forth in § 3.352(a).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment. 38 
C.F.R. § 3.352(a).

 "Bedridden" will be a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.  

It is not required that all of the disabling conditions 
enumerated in § 3.352(a) be found to exist before a favorable 
rating may be made.  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  Id.  

Service connection is in effect for PTSD, rated 100 percent 
disabling.  The veteran is not competent to handle his 
financial affairs.  The veteran has no additional 
service-connected disabilities.  

The veteran received treatment at a VA outpatient clinic 
form1991 to 1996 for several disorders, including PTSD.  A VA 
aid and attendance/housebound examination was conducted in 
August 1996.  The veteran required his wife to accompany him 
as an attendant whenever he left the house due to his 
tendency for violent behavior, social withdrawal, and public 
phobia.  At that time the veteran complained of chronic 
headaches.  He reported intermittent numbness in both arms 
and hands.  He reported that he was last hospitalized for 
PTSD and tension headaches in January 1994.  The diagnosis 
was chronic severe PTSD.  The examiner indicated that the 
veteran was unable to manage benefit payments or any other 
personal financial matters.

The veteran insisted that his incapacitation is the result of 
mental restrictions, not physical impairments.  He also 
denied having any chronic physical limitations and asserted 
that his permanent disability which requires him to have 
regular aid and attendance and remain housebound .is his 
tendency toward violent behavior.  The examiner indicated 
that the veteran's behavior was often uncontrollable.  He had 
also demonstrated public phobia, social withdrawal, drug-
induced dementia, and incapacitation.  He was taking multiple 
mind-altering medications to control his personality disorder 
which was caused by his PTSD

A VA psychiatric examination was conducted in September 1996.  
At that time the diagnosis included PTSD, chronic, severe and 
rule out dissociative disorder not otherwise specified and 
delusional disorder, persecutory type.

A VA psychiatric examination was conducted in September 1998.  
At that time the veteran indicated that he was housebound due 
to his concern of becoming violent in the community.  Since 
the August 1996 VA examination he had been seen at the VA 
mental health clinic approximately six times.  The veteran 
reported that he had not been off his premises since a 
violent episode in 1993.  He stated that in 1993, due to this 
incident, his psychiatrist instructed him to stay home.  The 
VA examiner indicated that a review of the records did not 
show that the treating psychiatrist instructed the veteran to 
remain housebound.  The veteran stated that he and his wife 
lived on eight acres of property.  He stated that he 
patrolled the boundaries frequently, setting natural booby 
traps.

He reported that he continued to experience severe symptoms 
relative to his PTSD, which interfered with his ability to 
work and socialize with others.  He noted severe hostile 
impulses and feared loosing control.  This severely limited 
their social involvement and activities outside the home.  He 
stated that his wife dealt with outside agencies because he 
feared loosing his temper.  He stated that he was unable to 
go lout of the house.  The veteran required that his spouse 
be present during the interview.  

The examination showed that the veteran was alert and 
oriented to all spheres.  His speech was normal.  He became 
angry at times when discussing his dissatisfaction with the 
VA or prior health care providers.  His mood was irritable 
and tense.  Affect was labile.  He denied current suicidal or 
homicidal ideation.  He had a history of violence, sometimes 
frequent and severe.  He did not report history of violence 
since 1993.  He and his wife had become hermits to avoid 
inflicting further violence.

His thoughts were logical, coherent, and goal directed.  He 
showed some evidence of persecutory ideation.  He denied 
paranoid ideation, delusions, and hallucinations.  He 
reported nightmares about his combat experiences. He 
experienced irritability, insomnia, difficulty concentrating, 
hypervigelance, and a startle reaction.  Short term and long 
term memory was intact.  He was able to make appropriate 
judgments.

The examiner commented that the veteran was capable of 
managing his benefits in his own best interests.  The 
examiner determined that the veteran was not permanently 
bedridden, was able to ambulate independently without aid or 
assistance of any prosthetic or orthopedic adjustments or 
equipment, and was able to care for himself.  The examiner 
explained that, although the veteran appeared to be quite 
heavily reliant on his wife for assistance in taking care of 
both his physical and emotional needs, this aid and 
assistance from his wife, while extremely beneficial to the 
veteran was not due to the veteran's own incapacity.  The 
veteran was able to protect himself from such hazards or 
dangers in his environment, and was able to manage these 
hazards and dangers and take care of himself.  The diagnosis 
was PTSD, chronic, severe.

To summarize, the most recent examination showed that the 
veteran was not permanently bedridden, and that he was able 
to make appropriate judgments.  He ambulated independently 
without aid or assistance of any prosthetic or orthopedic 
adjustments or equipment, care for himself, protect himself 
from hazards or dangers in his environment.  Additionally, he 
was oriented in all spheres.  The VA examiner indicated that, 
although he was heavily reliant on his wife for assistance in 
taking care of both his physical and emotional needs, this 
aid and assistance from his wife, was not due to the 
veteran's own incapacity.  The veteran is not blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less in both eyes, or contraction of the visual field to 5 
degrees or less and was living in his own home.

Accordingly, the Board finds that the preponderance of the 
evidence does not provide a basis for a finding that, due to 
his PTSD, the veteran is precluded from taking care of his 
daily living activities, and insofar as there is no 
indication that any of the criteria listed in 38 C.F.R. § 
3.352(a) are present, the veteran's claim for special monthly 
compensation based on a need for regular aid and attendance 
must be denied.

Housebound

According to applicable law and regulation, a veteran will be 
awarded special monthly compensation if he or she has a 
service-connected disability rated as totally disabling and 
either:  (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) by reason of service-connected 
disability or disabilities, is permanently housebound.  
38 U.S.C.A. § 1114(s) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.350(i) (1999).  The requirement of "permanently 
housebound" will be considered to have been met when the 
veteran is substantially confined to his or her house (ward 
or clinical areas, if institutionalized) or immediate 
premises due to service-connected disability or disabilities 
which, with reasonable certainty, will remain throughout his 
or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i)(2).  

As the Board has discussed in the previous section of this 
decision, in the present case, the veteran's only 
service-connected disability is his PTSD, which has been 
evaluated as 100 percent disabling, effective from May 1992.  
Clearly, while the veteran has a service-connected disability 
rated as totally disabling (PTSD), he does not have 
additional service-connected disability or disabilities 
independently ratable at 60 percent or more.  Consequently, 
in order to receive special monthly compensation on account 
of housebound status, the evidence must demonstrate that the 
veteran is permanently housebound by reason of his 
service-connected PTSD. 

During the September 1998 VA psychiatric examination, the 
veteran reported that he is unable to leave his home due to 
his fear of violence to others.  The examiner expressed an 
opinion that there was no indication from the record that the 
veteran was permanently housebound.  The examiner explained 
that the veteran's concern appeared to be the hazard or 
danger that he proposed to others in society, due to his own 
misconduct and violent tendencies and that the veteran and 
his wife have chosen their lifestyle to reduce negative 
stimulation and risk of his acting out aggressively.  The 
examiner stated that his PTSD was long standing and chronic, 
and was likely to continue in the future, his status as being 
permanently house bound cannot be stated unequivocally due to 
his ability to ambulate independently and due to his ability 
to make decision in his own interests.  The examiner stated 
that the veteran was competent to mange his funds, although 
he might require the assistance of his wife in managing these 
funds.  

To summarize, the VA examiner in September 1998 indicated 
that the veteran was not permanently housebound.  
Additionally, the examiner stated that the veteran's decision 
to remain at home was a chosen lifestyle to reduce negative 
stimulation and risk of his acting out aggressively.  There 
is no competent medical evidence of record, which contradicts 
this opinion.  

Accordingly, it is the Board' judgment that the PTSD at the 
current time does not result in the veteran being permanently 
confined to his home or immediate premises.  Thus, 
entitlement to special monthly compensation based on 
housebound status is not warranted. 


ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of another person or on account of 
being housebound is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

